Citation Nr: 9903439	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-13 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left ankle, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased rating, from 10 
to 20 percent, for his service connected residuals of a 
gunshot wound to the left ankle.  The veteran expressed 
timely disagreement with this disability rating, initiating 
this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected residuals of a gunshot wound to the left ankle.  
This disability is currently rated as 20 percent disabling.  

The veteran contends that his case was decided without 
considering all available VA treatment records have.   He 
asserts, for example, that he has been treated by a 
"Dr.MacNamara," who started him on an exercise program.  
The records currently in the claims folder do not reflect 
such treatment.  Therefore, further evidentiary development 
is required. 

When evaluating a service-connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased-rating claims for musculoskeletal 
disabilities, the U.S. Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  
Appellate review discloses this has not yet been 
accomplished.  While the veteran was afforded a December 1997 
orthopedic examination by the RO, this examination is not 
sufficient for ratings purposes.  Therefore, this claim must 
be REMANDED for such development.  

In light of the above, this case is REMANDED for the 
following:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  After all pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current nature and extent of his left 
ankle disability.  The claims folder must 
be made available to the examiner prior 
to the examination.  All left ankle 
disability should be evaluated in 
relation to its history, with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the left 
ankle disability in light of the whole 
recorded history.  All indicated tests 
must be performed, to include complete 
range of motion testing, specified in 
degrees, and X-rays.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service-
connected left ankle due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  The 
examiner must also discuss impairment, if 
any, of the veteran's muscles and nerves.  
Such characteristics as atrophy, tissue 
loss, and muscle weakness must be noted.  
All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  Thereafter, the RO should review the 
evidence and issue a new rating decision 
regarding the veteran's claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  The purposes of this remand 
are to further develop the record and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


